Exhibit 10.18

SEVERANCE AGREEMENT AND GENERAL RELEASE OF CLAIMS

This is an Agreement (“Agreement”) between you, Patrick Shay, for yourself and
any spouse, beneficiaries, heirs and/or agents you may have (collectively,
“you”) and ORBCOMM Inc. and any holding companies, divisions, subsidiaries and
related entities, if any and its and their directors, officers, employees,
agents, predecessors and successors (“ORBCOMM” or collectively, “the Company”).
You and the Company shall be collectively referred to as “the Parties.”

1. ORBCOMM Promises.    If you sign this Agreement and do not revoke it as
provided in Section 9 below, ORBCOMM promises that it will pay you six
(6) months base salary, less any legally required deductions, such as for
applicable taxes. Payments will be made in accordance with the Company’s normal
payroll schedule, either by direct deposit to your account on file, if that is
how you normally receive payroll checks, or mailed to your current address. The
Company will pay six (6) months of the full COBRA payments. 10,000 time based
SARS will vest on December 3, 2014. 10,000 time based RSUs will vest on
December 3, 2014. 18,000 time based SARS will vest on December 31, 2014.
Payments will begin after you have returned all Company and client materials,
and within 2 weeks after the 7-day rescission period referred to in Section 9
below passes without your having revoked this Agreement. No payments, other than
for time worked and unused paid time off, will be made until after the 7-day
rescission period has passed without your revoking this Agreement. Please make
sure Michele Coniglio has your correct mailing address or direct deposit
information so that your check can be sent to the proper location. Regardless of
whether you sign this Agreement or not, you will be paid for all the time that
you worked, and any unused paid time off.

2. Your Promises.    In exchange for the payments described in Paragraph 1
above:

 

  A. Waiver and Release of Claims. You promise not to bring or make any claim or
action of any kind or nature in any forum against the Company regarding any
aspect of your time at ORBCOMM, including but not limited to anything associated
with your hiring, employment or departure from employment. You are waiving and
releasing any and all claims and causes of action of any type you may have
against the Company, whether you know about them now or not, from any time in
the past up to and including the moment you sign this Agreement, including but
not limited to any and all claims that the Company:

 

  1) Violated public policy, its personnel policies, handbooks or any express or
implied contract between you and it.

 

  2) Discriminated against you on the basis of race, creed, color, sex, national
origin or ancestry, age, disability, religion, pregnancy, genetic information or
any other category protected by local, state or federal laws or regulations
including but not limited to Title VII of the Civil Rights Act of 1964 as
amended, 42 U.S.C. 2000e et seq.; the Americans with Disabilities Act, 42 U.S.C.
12101 et seq. ; the Age Discrimination in Employment Act 29 U.S.C. 621 et seq.;
the Family and Medical Leave Act 29 U.S.C. 2601 et seq.; the Employee Retirement
Income Security Act 29 U.S.C. 1001 et seq.; the Civil Rights Act of 1866, 42
U.S.C. 1981; the Civil Rights Act of 1991, 42 U.S.C. 1981a; 42 U.S.C. 1983 or
1985; the National Labor Relations Act 29 U.S.C. 151 et seq.; the Virginia Human
Rights Act, the Virginians with Disabilities Act; the Americans with
Disabilities Act, and/or the New Jersey Law Against Discrimination, the NJ
Opportunity to Compete Act, or the NJ SAFE Act.

 

  3) Violated your rights under federal, Virginia or New Jersey Occupational
Safety and Health laws; the Worker Adjustment and Retraining Notification Act of
1989, 29 USC 2101; or the Sarbanes Oxley Act of 2002;

 

  4) Violated your rights under the US, VA and/or NJ constitutions;

 

  5) Retaliated against you in violation of any federal, state or local law;

 

Severance and Release   Page 1 of 4   



--------------------------------------------------------------------------------

  6) Defamed you, invaded your privacy, inflicted emotional distress on you or
caused you harm under any other principle of common law, tort or equity;

 

  7) Failed to pay or reimburse monies allegedly owed to you; and/or

 

  8) Failed to offer or provide any benefits, including but not limited to
severance pay.

Your waiver and release includes any and all claims for attorneys’ fees and
costs. Excluded from this Agreement are any claims that cannot be waived by law.
You are waiving, however, your right to any monetary recovery, if any agency or
person pursues any claims on your behalf. This release of claims is a GENERAL
RELEASE, and is meant to be interpreted broadly.

 

  B. You will return all keys, identification and entry cards, equipment, files,
data, emails or other communications, schedules, calendars and other information
and property belonging to the Company or any of its clients without retaining,
making or sending any copies in any form.

 

  C. Upon receipt of your paycheck after your last day worked, you will have
been fully paid for all time worked and have not suffered any on-the-job injury
for which you have not already filed a claim.

 

  D. You have not filed any claim(s) or action(s) against the Company, as of the
date you sign this Agreement. You will not sue or file any sort of charge or
claim against the Company for anything covered by the General Release in
Section 2.A above that is a waivable claim. This means you are promising never
to bring any kind of legal action, arbitration, or mediation against the Company
based on any of the claims you are giving up. However, you may bring an action
against the Company to enforce this Agreement, to challenge its validity under
the ADEA, or to file an administrative charge without incurring the penalties of
this Section 2D, although you may not be entitled to any monetary recovery from
any such actions for you or any attorney who may act in any way on your behalf.

 

  E. You will not disclose or use for the benefit of any person or entity other
than the Company itself any trade secrets, proprietary or confidential
information belonging to the Company or its clients. Nor will you
reverse-engineer or attempt to reverse engineer any Company or client product,
deliverable, concept, property or project using or in order to obtain any
confidential information. “Confidential information” includes, but is not
limited to, non-public information in documentary, electronic or oral form
concerning the Company’s or any of its client’s: financial condition; pricing;
costs or expenses; receivables or payables; programming; business structure,
plans, practices, operations or strategies; programming or programming ideas;
projects or plans for projects; engineering or programming technical data or
specifications; business concepts; research plans or results; information
campaigns; litigation or administrative proceedings; information, including but
not limited to personal information, regarding clients or prospective clients,
employees, agents, directors, officers, shareholders, affiliates, founders or
members of the Company. This provision supplements and complements, but does not
revoke or undermine any prior confidentiality or non-disclosure agreement you
may have signed, which remains in full force and effect.

You understand that if you use or disclose any trade secrets or confidential
information, the Company and/or its client(s) will suffer immediate and
irreparable harm and that money damages will be inadequate to repair the harm or
protect the Company and/or its client(s). Therefore, you agree that if you
violate this section of this Agreement, the Company will be entitled to a
temporary restraining order or injunctive relief enforcing this provision, in
addition to any other available remedies. You consent to the issuance of an
appropriate temporary restraining order, preliminary injunction or permanent
injunction in such circumstances.

 

  F. You may announce your departure by email or telling employees and clients
personally in your own way and timing, except that Michele Coniglio, Vice
President, Human Resources, must first be advised of what you plan to say and
approve it. As long as what you say is professional and appropriately dignified
for both Parties, approval will not be unreasonably withheld.

 

  G.

If you violate any of the terms of this Agreement, including but not limited to
Sections 2D-2F, 6 and/or 7, the Company will be entitled to: a) is reasonable
attorney fees, expert witness fees and other

 

Severance and Release   Page 2 of 4   



--------------------------------------------------------------------------------

  litigation costs and expenses associated with defending itself against your
suit and/or taking any action necessary to assert or enforce its rights;
b)require you to immediately return all but $500 of the payments of the six
months pay described in Section 1 already made to you and the Company shall not
be obligated to make any further Severance Payments to you ; and c) seek
injunctive relief against you

3. Official Duties End at Close of Business October 6, 2014:    You will have no
official duties from and after the close of business on October 6, 2014 and will
not be present on Company premises after that time without authorization.

4. Consideration Supporting This Agreement.    You agree that you are not
otherwise entitled to the payment and/or benefits provided for in Paragraph 1 of
this Agreement.

5. No Admission of Wrong Doing by Either Party.    You and the Company are
entering into this Agreement to resolve all issues amicably and professionally.
This Agreement does not state or imply that either party has any liability to
the other or anyone else, or that either party has done anything wrong or caused
the other any harm.

6. Confidentiality.    You will not discuss or disclose the existence of,
negotiations concerning, or contents of this Agreement, or in any way
characterize this Agreement or its terms. However, you may discuss or disclose
information about this Agreement and negotiations concerning it to an immediate
family member (e.g., spouse, parent(s), child(ren) or sibling(s)) or person
providing professional guidance while the Agreement is being negotiated, if, and
only if, those persons agree not to disclose the existence or terms of the
Agreement. You may also disclose information about this Agreement as necessary
to enforce an alleged breach of it. If asked whether you received a severance
payment or agreement, you will state only that it was a friendly separation.
Nothing in this section shall limit you from exercising your rights under Title
VII or other similar laws regarding employee rights, other than waiving your
right to monetary or other recovery, including but not limited to costs and
attorney’s fees, under those laws.

7. Non-Disparagement.    You agree that you will not say, write or do anything
to disparage, ridicule or criticize the Company, regardless of whether you
believe it to be true, or any or all of the Company’s managers, owners,
directors, trustees, employees, work, stock, credit, performance, or clients.
Nor will you say, write or do anything that may be reasonably likely to injure
or harm the Company’s relationships with current or prospective employees,
partners or joint venturers, clients, investors, lenders, or the public. This
prohibition includes, and is not limited to, communicating with any reporter(s),
authors, editors, publishers, producers, or other representative(s) of the news,
entertainment, publishing or media organizations regarding the Company or any of
its owners, directors, affiliated entities, employees or agents. It also
includes, but is not limited to, posting comments or any other material on any
blog, website, Facebook, Twitter or similar internet entity, whether
anonymously, under your own name, or under some other name, that disparages,
ridicules, criticizes, or may reasonably be expected to harm the Company. You
may at all times respond truthfully when called upon by subpoena, administrative
proceeding or court order to testify or provide information in a legal or
official proceeding. Nothing in this section shall limit you from exercising
your rights under Title VII or other similar laws regarding employee rights,
other than waiving your right to monetary or other recovery, including but not
limited to costs and attorney’s fees, under those laws.

8. Consult With an Attorney Before Signing This Agreement.    You have been
advised and/or hereby are advised to consult with an attorney and consider this
Agreement carefully before signing it.

9. Time to Consider and Revoke The Agreement.    You may consider this Agreement
for up to 21 calendar days after it is delivered to you, although you may sign
it in less than 21 days, if you wish to do so. After you sign this Agreement,
regardless of when in those 21 days that you do so, you will have 7 days to
revoke it. If you want to revoke it, you must deliver a written notice stating
that you are revoking this Agreement to Michele Coniglio at her office. The
notice must be delivered by 5 p.m. of the 7th calendar day after the day you
sign the Agreement. If you do not sign this Agreement within 21 days, it and the
terms it offers will be automatically

 

Severance and Release   Page 3 of 4   



--------------------------------------------------------------------------------

revoked. No payment will be made to you until you have provided ORBCOMM with all
of the items described in Section 2B and until 7 days pass after you sign this
Agreement without revoking it, other than for time already worked and any unused
paid time off. Any discussions between you and the Company regarding this
Agreement will not extend or re-start the 21-day consideration time period.

10. Knowing and Voluntary Waiver.    You are entering into this Agreement
knowingly and voluntarily.

11. Entire Agreement.    This Agreement comprises the entire agreement between
you and the Company, and cancels all previous negotiations and agreements in
connection with the subject matter of this Agreement. This Agreement cannot be
modified or supplemented except in a writing signed by both Parties.

12. Individual Offer.    This Agreement is being offered to you on an individual
basis and is not part of any group exit or incentive plan.

13. Severability and Authority of a Reviewing Court to “Blue Pencil.”    If any
part of this Agreement is held unenforceable, it shall be severed from the
remainder of the Agreement, which shall continue in full force and effect. A
reviewing court or authority shall have the authority to rewrite the
unenforceable portion to make it as enforceable as possible.

14. Attorney’s Fees and Costs.    If any action at law or in equity is brought
to enforce or interpret the terms of this Agreement, the prevailing party shall
be entitled to reasonable attorney’s fees, costs, and necessary disbursements,
in addition to any other relief to which the prevailing party may be entitled.

15. Execution of Separate Originals, Telecopier or Electronic Copies.    The
parties may sign separate originals of this Agreement without affecting its
validity, and copies transmitted by telecopier or other electronic means shall
be valid as long as the content of the terms has not been altered.

16. Paragraph Headings.    The paragraph headings in this agreement are for
convenience of reference only and do not affect the meaning or interpretation of
this agreement.

17. Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of Virginia and in state or federal court
in Virginia, regardless of Virginia’s law on conflicts of laws.

18. Construction of Ambiguities.    You and the Company agree that neither party
shall be considered the “drafter” of this Agreement. If any term(s) or
provision(s) are ever deemed to be ambiguous, it/they shall not be construed
against either party because of that party’s role in drafting this Agreement.

The undersigned state that they have carefully read this Agreement, that they
know and understand its terms, and they sign it freely.

 

              Patrick Shay       Date  

 

ORBCOMM Inc.

      By:               Name:       Date  

 

Severance and Release   Page 4 of 4   